Exhibit 10.4

FIRST INDUSTRIAL REALTY TRUST, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Award Agreement”) is made and
entered into as of                     (the “Grant Date”), by and between First
Industrial Realty Trust, Inc. (the “Company”) and                     (the
“Grantee”).

WHEREAS, the Company maintains the First Industrial Realty Trust, Inc. 2014
Stock Incentive Plan, as amended (the “Plan”), which is incorporated into and
forms a part of this Award Agreement;

WHEREAS, the Grantee has been selected by the Committee to receive an award of
Restricted Stock Units under the Plan; and

WHEREAS, this Award Agreement is subject to the terms of the Plan and
capitalized terms not otherwise defined herein have the meanings ascribed to
such terms in the Plan.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Grantee hereby agree, freely and with full knowledge and consent, as follows:

1. Grant. The Company hereby grants to the Grantee
                    Restricted Stock Units pursuant to the Plan (“Award”). Each
Restricted Stock Unit represents the right of the Grantee to receive in the
future, subject to the terms and conditions set forth in this Award Agreement
and the Plan, one (1) share of Stock once the Restricted Period ends. Until the
expiration of the respective Restricted Period, the Restricted Stock Units shall
be credited to the Grantee in an unfunded bookkeeping account established for
the Grantee by the Company. The Restricted Stock Units are granted as of the
Grant Date.

2. Vesting.

(a) The “Restricted Period” for each installment of Restricted Stock Units set
forth in the table immediately below (each, an “Installment”) shall begin on the
Grant Date and end as described in the table immediately below; provided that
the Grantee’s Termination of Service has not occurred prior thereto:

 

INSTALLMENT

  

RESTRICTED PERIOD SHALL END ON:

    % of Restricted Stock Units    Date/Event/Other Condition

(b) Upon the consummation of a Change of Control prior to the Grantee’s
Termination of Service, the Restricted Period for all the Restricted Stock Units
shall cease and such Restricted Stock Units shall become fully vested as of the
effective date of the Change of Control.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions of this Section 2, the Restricted
Period for all the Restricted Stock Units shall cease immediately and such
Restricted Stock Units shall become fully vested immediately upon the Grantee’s
Termination of Service due to the Grantee’s Disability or the Grantee’s death.

(d) Except as set forth in Section 2(c) above, if the Grantee’s Termination of
Service occurs prior to the expiration of one or more Restricted Periods, the
Grantee shall forfeit all right, title and interest in and to any Installment(s)
still subject to a Restricted Period as of such Termination of Service.

3. Share Delivery. Delivery of Stock or other amounts under this Award Agreement
and the Plan shall be subject to the following:

(a) As soon as practicable following the end of the respective Restricted Period
(but in no event later than thirty (30) days following the end of such
Restricted Period), one (1) share of Stock shall be issued to the Grantee in
respect of each Restricted Stock Unit for which the Restricted Period has
lapsed; provided, however, that

(i) with respect to each Restricted Stock Unit that vests pursuant to
Section 2(b) above that constitutes Deferred Compensation, settlement of such
Restricted Stock Unit shall not occur earlier than (i) the consummation of the
Change of Control if such Change of Control constitutes a “change in control
event” within the meaning of Section 409A of the Code (each, a “409A Change in
Control Event”) or (ii) if such Change of Control does not constitute a 409A
Change in Control Event, the earliest of (A) such time as the Restricted Stock
Unit would have been settled pursuant to Section 2 above had the Change of
Control not occurred, (B) the Grantee’s death or “disability” (within the
meaning of Section 409A of the Code) or (C) within five (5) days of the
Grantee’s “separation from service” (within the meaning of Section 409A of the
Code); and

(ii) with respect to each Restricted Stock Unit that vests pursuant to
Section 2(c) above that constitutes Deferred Compensation, settlement of such
Restricted Stock Unit shall not occur earlier than (i) the Grantee’s death or
“disability” (within the meaning of Section 409A of the Code) or (ii) within
five (5) days of the Grantee’s “separation from service” (within the meaning of
Section 409A of the Code).

(b) To the extent that this Award Agreement and the Plan provide for the
issuance of Stock, such issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any
securities exchange or similar entity.

(c) Notwithstanding any other term of this Award Agreement or the Plan, the
Company shall have no obligation to deliver any Stock or make any other
distribution of benefits under this Award Agreement or the Plan unless such
delivery or distribution complies with all applicable laws and the applicable
rules of any securities exchange or similar entity.

 

2



--------------------------------------------------------------------------------

4. Rights of Stockholder; Dividend Equivalents. The Grantee, by virtue of this
Award, shall have no right to receive dividends or distributions with respect to
any shares of Stock, or vote any shares of Stock, prior to the issuance of such
Stock upon the vesting of Restricted Stock Units hereunder. Notwithstanding the
foregoing, in lieu of actual dividend rights in connection with the Restricted
Stock Units, the Grantee shall have the right to receive additional shares of
Stock or cash (the “Dividend Equivalents”) equal in value (calculated using the
closing price on the vesting date of the Restricted Stock Units) to any cash
dividends and property dividends paid with respect to the shares underlying the
Restricted Stock Units that vest in accordance with their terms; provided,
however, that no such Dividend Equivalents shall be payable to or for the
benefit of the Grantee with respect to record dates for cash dividends or
property dividends occurring before the Grant Date or on or after the date, if
any, on which the Grantee has forfeited the Restricted Stock Units or this Award
has been settled in shares of Stock. Dividend Equivalents shall be delivered
simultaneously with the delivery of the shares underlying the vested Restricted
Stock Units.

5. Corporate Transactions. To the extent permitted under Section 409A of the
Code, if applicable, in the event of a corporate transaction involving the
Company or the shares of Stock of the Company (including any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination or exchange of shares),
this Award shall automatically be adjusted to proportionately and uniformly
reflect such transaction (but only to the extent that such adjustment will not
affect the status of this Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, if applicable); provided,
however, that the Committee may otherwise adjust this Award (or prevent such
automatic adjustment) as it deems necessary, in its sole discretion, to preserve
the benefits or potential benefits of this Award and the Plan.

6. Nontransferability. This Award shall not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except by will or the laws of
descent and distribution.

7. Withholding. The Grantee shall make appropriate arrangements with the
Company, consistent with the provisions of Section 12 of the Plan, for
satisfaction of any applicable tax withholding requirements, or similar
requirements, arising out of this Award Agreement. The Grantee may elect,
subject to such ministerial rules as may be established by the Committee from
time to time, to have such tax withholding obligation satisfied, in whole or in
part, by authorizing the Company to withhold from shares of Stock to be issued
pursuant to this Award a number of shares with an aggregate Fair Market Value
(as of the date the withholding is effected) that would satisfy the withholding
amount due (based on the minimum statutory rates).

8. Administration. The authority to manage and control the operation and
administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by it with respect
to this Award Agreement or the Plan shall be final and binding on all persons.

 

3



--------------------------------------------------------------------------------

9. Plan Governs. Notwithstanding anything in this Award Agreement to the
contrary, this Award Agreement shall be subject to the terms of the Plan, a copy
of which may be obtained by the Grantee from the office of the Secretary of the
Company; and this Award Agreement shall be subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Notwithstanding anything in this Award Agreement to the
contrary, in the event of any discrepancies between the Plan and this Award
Agreement, the Plan shall control. Further notwithstanding anything in this
Award Agreement to the contrary, in the event of any discrepancies between the
corporate records of the Company and this Award Agreement, the corporate records
shall control.

10. Not an Employment Contract. The grant of this Award shall not confer on the
Grantee any right with respect to continuance of service with the Company or any
Affiliate or Subsidiary, nor shall such grant confer any right to future grants
of Restricted Stock Units, or any other awards in lieu thereof, while employed
by the Company or any Affiliate or Subsidiary. The grant shall not interfere in
any way with the right of the Company or any Affiliate or Subsidiary to
terminate the Grantee’s service at any time.

11. Validity. If any provision of this Award Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.

12. References. References herein to rights and obligations of the Grantee shall
apply, where appropriate, to the Grantee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Award Agreement.

13. Notice. Any notice required or permitted to be given under this Award
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:   

First Industrial Realty Trust, Inc.

311 South Wacker Drive, Suite 3900

Chicago, Illinois 60606

Attn: Chief Financial Officer and General Counsel

If to the Grantee:    At the most recent address on file at the Company.

14. Counterparts. This Award Agreement may be executed in counterparts, each of
which shall constitute one (1) and the same instrument.

15. Amendment. This Award Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Grantee and the Company without the consent of any other person.

 

4



--------------------------------------------------------------------------------

16. Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without reference to the
principles of conflict of laws, except to the extent such law is preempted by
federal law.

17. Data Privacy. The Grantee agrees to the collection, use, processing and
transfer (collectively, the “Use”) of certain personal data such as the
Grantee’s name, salary, job title, and position evaluation rating, along with
details of all past awards and current awards outstanding and awarded under the
Plan or otherwise (collectively, the “Data”), for the purpose of administering
the Plan, a copy of which the Grantee acknowledges having received and
understood. The Grantee further acknowledges and agrees that the Company and its
Affiliates and Subsidiaries may make Use of the Data amongst themselves and/or
with any other third parties assisting the Company in the administration of the
Plan (collectively, the “Data Recipients”). The Grantee hereby further
authorizes any Data Recipients, including any Data Recipients located in foreign
jurisdictions, to continue to make Use of the Data, in electronic or other form,
for the purposes of administering the Plan, including without limitation, any
necessary Use of such Data as may be required for the subsequent holding of
Stock on the Grantee’s behalf by a broker or other third party with whom the
Grantee may elect to deposit any Stock acquired through the Plan or otherwise.
The Company shall, at all times, take all commercially reasonable efforts to
ensure that appropriate safety measures shall be in place to ensure the
confidentiality of the Data, and that no Use shall be made of the Data for any
purpose other than the administration of the Plan. The Grantee may, at any time,
review his or her Data and request necessary amendments to such Data. The
Grantee may withdraw consent to the Use of the Data herein by notifying the
Company in writing; provided, however, that because the Data is essential to the
Company’s ability to administer the Plan and to assess employee admissibility
under the Plan, by withdrawing consent to the Use of the Data, the Grantee may
affect his or her eligibility to participate in the Plan. The Grantee hereby
releases and forever discharges the Company from any and all claims, demands,
actions, causes of action, damages, liabilities, costs, losses and expenses
arising out of, or in connection with, the Use of the Data for purposes of
administering the Plan, including without limitation, any and all claims for
invasion of privacy, infringement of the Grantee’s right of publicity,
defamation and any other personal, moral and/or property rights.

18. Section 409A. It is the intention of the Company that this Award Agreement
and each Restricted Stock Unit granted hereunder shall comply with the
requirements of Section 409A of the Code or be exempt from Section 409A of the
Code and, with respect to amounts that are subject to Section 409A of the Code,
shall in all respects be administered in accordance with Section 409A of the
Code, and this Award Agreement, the Plan (insofar as it is incorporated by
reference into this Award Agreement) and the terms and conditions of all
Restricted Stock Units shall be interpreted accordingly. Notwithstanding
anything in this Award Agreement to the contrary, to the extent required by
Section 409A of the Code, any amount payable to the Grantee hereunder on account
of the Grantee’s “separation from service” shall be delayed and paid to the
Grantee on the first business day after the date that is six (6) months
following the Grantee’s “separation from service.” The Company does not
guarantee that this Award or any payments or benefits that may be made or
provided hereunder will satisfy all applicable provisions of Section 409A or any
other Section of the Code.

 

5



--------------------------------------------------------------------------------

19. Section 409A Amendment. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Grantee in order to maintain an exclusion from the
application of, or to maintain compliance with, Section 409A of the Code. Any
such amendment shall maintain, to the extent practicable, the original intent of
the applicable provision. The Grantee’s acceptance of this Award constitutes the
Grantee’s acknowledgement of and consent to such rights of the Company.

20. Clawback Policy. This Award, and any amount or benefit received hereunder
shall be subject to potential cancellation, recoupment, rescission, payback or
other action in accordance with the terms of any applicable Company clawback
policy, as it may be amended from time to time (the “Policy”) and any applicable
law. The Grantee’s acceptance of this Award constitutes the Grantee’s
acknowledgment of and consent to the Company’s application, implementation and
enforcement of (a) the Policy or any similar policy established by the Company
that may apply to the Grantee and (b) any provision of applicable law relating
to cancellation, rescission, payback or recoupment of compensation, as well as
the Grantee’s express agreement that the Company may take such actions as are
necessary to effectuate the Policy, any similar policy (as applicable to the
Grantee) or applicable law, without further consideration or action.

(Signature page to follow)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Award Agreement as of the
Grant Date.

 

FIRST INDUSTRIAL REALTY TRUST, INC. By:  

 

I hereby acknowledge that I have received a copy of the Plan (the terms of which
are incorporated by reference into this Award Agreement) and am familiar with
the terms set forth therein. I agree to accept as binding, conclusive and final
all decisions and interpretations of the Committee. As a condition to the
receipt of this Award, I hereby authorize the Company to withhold from any
regular cash compensation payable to me by the Company any taxes required to be
withheld under any applicable law as a result of this Award.

 

GRANTEE By:  

 

Date:  

 

 

7